26.	Comrade President, I should like to take 
this opportunity to congratulate you very 
cordially on your election to your high and 
responsible office. I am particularly happy about 
that because your country and the country that I 
represent have close and brotherly ties with each 
other. I wish you, as well as the 
Secretary-General, Mr. Perez de Cuellar, every 
success in the performance of your respective 
duties. At the same time we wish to convey our 
thanks to the President of the thirty-sixth 
session, Mr. Kittani, for the great deftness and 
prudence with which he discharged his 
responsibilities in an undoubtedly difficult 
international situation.
27.	The present international situation must 
give the peoples cause for profound concern. 
Never since the Second World War has peace been 
threatened more seriously than today.
28.	The policy of confrontation and arms 
build-up has affected all spheres of life. In 
many countries, the state of the economy and, 
consequently, the living conditions for millions 
of working people, have been rapidly 
deteriorating, and unemployment and poverty have 
taken on mass proportions. In situations like 
that, as history has taught us, there is an 
increasing temptation to seek a way out of the 
crises that shake the capitalist system by 
embarking on military adventurism. It is commonly 
known by whom wars have been instigated—no matter 
where and when: by the same forces which today 
are engaged in an unbridled expansion of military 
might and the fomenting of conflicts.
29.	Sanctions boycott and trade war not only 
set the development of international economic 
relations back dozens of years but also thwarts 
all efforts aimed at restructuring those 
relations democratically and on the basis of 
equality. The protagonists of such a policy are 
out to undermine confidence and destroy all the 
bridges of co-operation built with great effort 
as a result of the policy of detente. Worse 
still, they are sowing distrust, impeding or 
preventing political dialogue, causing strains in 
the conduct of international negotiations and 
disrupting the normal development of 
international relations.
30.	Under the banner of anti-communism they 
are waging a crusade against all 
realistically-minded forces in all spheres and by 
all means. And they stop at nothing to achieve 
their ends, not even the use of force, prohibited 
though this is by the Charter of the United 
Nations.
31.	What they are aiming at is hegemony and 
world domination. And, while both of those goals 
are illusory, they are fraught with mortal 
danger, for any attempt to achieve them in 
practice is bound to push the world closer to the 
abyss of a nuclear inferno.
32.	It stands to reason, therefore, that 
millions of people in all the continents are 
joining in the cry for peace and the instant 
cessation of the maniacal drive for arms. They 
call for the continuance of detente, based on the 
beneficial results attained in the 1970s, and 
they expect the United Nations, too, to meet its 
great responsibilities in this context by playing 
its proper part in the preservation of 
international peace. The German Democratic 
Republic subscribes to the view that it is 
necessary to reinforce the protective and 
pre-emptive ring of collective security which 
should be our common shelter and the most 
important task of the United Nations.
33.	The challenge flung down to all 
peace-loving mankind by those bent on 
militarization must be answered with firmness and 
determination. The United Nations has a clear 
obligation to contribute in all its spheres of 
activity towards the development of peace¬ful 
relationships conducive to the welfare of the 
peoples. The Organization offers unique 
opportunities for States to come to terms with 
one another. It is legitimate to expect all 
Member States to make use of those opportunities 
in the spirit of the Charter. Regrettably, those 
in certain quarters, including permanent members 
of the Security Council, have, especially in the 
most recent past, been making attempts to exclude 
the United Nations from the settlement of acute 
problems and to shirk their moral and legal 
responsibilities under the Charter. The efforts 
by the Secretary-General to strengthen the role 
and effectiveness of the Organization on the 
basis of the Charter are therefore very timely.
34.	It is the objective of the German 
Democratic Republic to help ensure that all the 
possibilities provided by this thirty-seventh 
session of the General Assembly are used to stem 
the danger of a nuclear war, end the arms race 
and achieve agreements on arms limitation and 
disarmament; to put a stop to ideological 
subversion and psychological warfare and ensure 
renewed acceptance of constructive dialogue and 
peaceful coexistence as the dominant trend in 
international relations; to defuse international 
con¬flicts and settle them in a lasting way, that 
is, on a just basis and by peaceful means; and to 
overcome the politics of trade boycott and 
destruction of treaty relations and promote ties 
of propitious and mutually advantageous 
co-operation among peoples.
35.	The two mutually opposed trends 
discernible in international relations today 
manifested themselves with particular clarity at 
the second special session of the General 
Assembly devoted to disarmament.
36.	The majority of States regard the removal 
of the danger of nuclear war as the highest 
priority in inter¬national politics. The numerous 
proposals of the socialist countries are directed 
precisely towards this goal. The solemn pledge of 
the Union of Soviet Socialist Republics not to be 
the first to use nuclear weapons is of historic 
significance. Could a more convincing 
demonstration of good will and, indeed, 
determination to establish peace be imagined?
37.	It is not sophistical arguments, but 
simple yet effective steps such as this that will 
banish the night¬mare of nuclear annihilation. 
The unilateral under¬taking of the Soviet Union 
testifies to the seriousness and continuity of a 
policy which it has followed ever since its 
foundation 60 years ago. It is a policy which is 
inherent in socialism and which inspires the 
peoples with hope and confidence at this time of 
tension also.
38.	Together with the overwhelming majority 
of States and in keeping with the aspirations of 
all the forces of peace, the German Democratic 
Republic calls upon the other nuclear-weapon 
States to make analogous pledges. This would be 
understood and appreciated everywhere in the 
world as a sign of genuine readiness to head off 
the danger of war.
39.	Such action would in fact be decisive in 
initiating the adoption of joint measures to 
prevent the outbreak of nuclear war. 
Unfortunately, the necessary readiness is so far 
lacking. And, while many of the participants in 
this year's special session on disarmament were 
trying hard to identify ways of achieving 
concrete disarmament measures, the members of the 
North Atlantic Treaty Organization, just as they 
did in Washington at the time of the first 
special session on disarmament, decided at their 
summit in Bonn to strengthen their military 
potential even further. They are pushing ahead 
with preparations for the deploy¬ment of United 
States medium-range missiles in Western Europe 
from 1983 on and speeding up the implementation 
of their long-term arms program. The line 
followed by a number of States at the second 
special session on disarmament reflected that 
policy -small wonder, since those who on the 
Potomac River are busily adopting plans for the 
achievement of military superiority can hardly be 
expected to agree at the same time on the East 
River to measures to outlaw war.
40.	At the present session the General 
Assembly can draw on a large number of concrete 
proposals which were put forward by socialist and 
non-aligned coun¬tries at the special session on 
disarmament. The German Democratic Republic feels 
that there is a pressing need for the adoption 
without delay of measures to freeze nuclear 
weapons, put a compre¬hensive ban on 
nuclear-weapon tests and prohibit the neutron 
weapon.
41.	At the same time, it emphasizes that 
doctrines on the feasibility of fighting, 
limiting and winning a nuclear war are inhumane 
and hostile to the very concept oflife. Such 
doctrines are designed to accustom the public to 
the concept of nuclear war and war generally and 
to make it seem a legitimate means for achieving 
political ends.
42.	On 8 February of this year it was decided 
in Washington to escalate further the build-up in 
the chemical weapons field and to start the 
manufacture of new systems, such as binary 
weapons. In the light of this development, an 
instant and comprehensive ban on all types of 
chemical weapons is an imperative.
43.	The German Democratic Republic advocates 
the speedy drafting of a relevant convention 
along the lines of the basic provisions of a 
convention for the prohibition of the 
development, production and stock¬piling of 
chemical weapons and on their destruction, 
proposed by the USSR at the second special 
session on disarmament.
44.	One point, though, should be stressed 
here. The heavy responsibility for the 
preservation of peace forbids such negotiations 
being abused, for instance as an excuse to 
escalate the arms drive.
45.	In my country, therefore, the public 
reacted with indignation when it was reported on 
20 July of this year that the United States had 
gone so far as to formalize its decision not to 
participate any more in the trilateral 
comprehensive nuclear-weapon test ban talks in 
Geneva. The German Democratic Republic proposes 
to the General Assembly at this session to take a 
step in the direction of spurring progress in the 
Held of disarmament and arms limitation by 
reaffirming the political and legal duty of 
States to negotiate on these vital issues for 
mankind in an honest manner and in good faith. 
And here I repeat something that has been said 
before: in our contemporary world, peace requires 
not lip-service but actions which must be 
concrete and have the support of all States.
46.	The German Democratic Republic is open 
to, and will back up, any proposals, no matter by 
whom provided only that they can help achieve 
substantive progress.
47.	Flourishing international economic 
co-operation is advantageous for all parties 
involved. It enhances international security 
because it is the basis of a shared interest in 
calm and stable relationships. The start of 
economic warfare, on the other hand, destroys not 
only the fabric of international economic 
co-operation but it destroys the structure of 
international relations generally. The losers on 
this policy of sanctions, which is contrary to 
international law, are, not least, those who 
are—more or less compliantly—helping to put it 
into effect.
48.	It is a task for the General Assembly to 
stimulate constructive co-operation in all areas, 
to combat neo- colonialist practices and to 
strengthen the economic independence of States. 
It is equally necessary to prevent colonialist 
exploitation, in whatever guise, being used to 
shift the burdens entailed by the arms build-up 
and the crises on to the peoples.
49.	No forum is more suited than the United 
Nations, by patient effort and on the basis of 
equality, to discuss and determine global 
economic problems affecting the interests of all. 
Likewise suited for this would be the proposed 
round of global negotiations on international 
economic questions.
50.	It can, at the same time, be instrumental 
in the democratization of international economic 
relations as provided for in the Charter of 
Economic Rights and Duties of States adopted by 
the Assembly in reso¬lution 3281.
51.	The German Democratic Republic welcomes 
the fact that the Third United Nations Conference 
on the Law of the Sea this year has been able 
after nine years of undoubtedly difficult 
negotiations, to complete and adopt the 
Convention on the Law of the Sea.
52.	The German Democratic Republic regards 
the earliest possible signing and ratification of 
the Con¬vention by all States as a duty which 
should be fulfilled in the interests of 
stabilizing the rule of law on the oceans as well 
as for the sake of peaceful co-operation and 
detente.
53.	The consequences of the imperialist arms 
build¬up leave no region of our globe unharmed. 
In Europe, detente and the proved policy of 
searching for reason¬able compromises are to be 
replaced by fomentation of tension and expansion 
of the whole range of means for waging cold war 
and a shooting war.
54.	However, the future of the European 
peoples, like that of all other peoples, can be 
made secure only if military confrontation is 
lessened and the concept of a peaceful synthesis 
of interests accepted as the rationale of 
political action.
55.	A few weeks from now, the Madrid meeting 
of the Conference on Security and Co-operation in 
Europe is to resume its proceedings. The German 
Democratic Republic believes that it will be both 
necessary and feasible for that meeting to wind 
up its work with results that are aimed at 
preserving and reinforcing the basic elements of 
European security and co-operation. My country is 
a reliable partner in the steadfast pursuit of 
that objective. That is why the German Democratic 
Republic was quick to express support for the 
call by the foreign ministers of Europe's neutral 
and non-aligned States that fresh efforts be made 
to ensure a successful conclusion of the Madrid 
meeting. The convening of a conference on 
confidence- building and security-building 
measures and disarma¬ment in Europe is still the 
primary task; in fact, it is a test of the 
readiness of the participating States to carry on 
and lend fresh momentum to the process mapped out 
in the Final Act of Helsinki of 1975. Those who 
have already shown that they have deserted the 
road of Helsinki, no matter under what pretext, 
and who are bent on increasing the intensity of 
con¬frontation still further by provoking a 
failure of the Madrid meeting, are taking a heavy 
responsibility upon themselves.
56.	The solemn signing of the Helsinki Final 
Act by the heads of State or Government of the 
participating countries came after years of 
negotiations conducted with a great deal of 
patience. Time and again divergent interests had 
to be reconciled and mutually acceptable 
solutions ironed out by way of consensus. Should 
all this hard work have been in vain, and should 
this whole process, the fruitfulness of which has 
been recognized by the peoples, be sacrificed for 
the selfish interests essentially of just one 
country?
57.	Attempts are being made to give the 
impression that a conference as authoritative and 
representative as that of Helsinki was an 
everyday affair. It is perhaps fit and proper to 
recall the great input of effort in the 1970s, 
for especially now in a time of acute 
interna¬tional tension much depends on whether, 
at the dividing line between the two social 
systems and their military coalitions, peaceful 
co-operation, in accordance with the Helsinki 
Final Act, that is co-operation in the interest 
of life itself, can continue.
58.	In this context, the relationship between 
the two German States is, no doubt, of 
significance. By working consistently for normal 
relations between the two German States, on the 
basis of the relevant agreements and in strict 
respect for sovereignty and equality of rights, 
the German Democratic Republic contributes 
towards stable security on the European continent.
59.	The meeting which the General Secretary 
of the Central Committee of the Socialist Unity 
Party of Germany and Chairman of the Council of 
State of the German Democratic Republic had with 
the Federal Chancellor of the Federal Republic of 
Germany in December 1981 has confirmed the 
accuracy of the following conclusions. First, 
especially in a time of political tension, the 
conduct of businesslike dialogue, based on the 
pursuit of a peaceful synthesis of interests, is 
not only necessary but also feasible. Secondly, 
if such dialogue is to yield results, it must be 
based on the principle of sovereign equality and 
on strict non¬interference. Thirdly, if such 
dialogue is to benefit the people, the 
interlocutors must focus their efforts on the 
paramount issue of our time—the guarantee of 
lasting peace—and, of course, political dialogue 
presupposes realism and a sense of proportion. 
Fourthly, and finally, political dialogue also 
requires the awareness of the parties that 
good-neighborly relations cannot prosper in the 
shadow of new missiles intended for use in a 
nuclear first strike.

61.	It would be of great significance for 
European security-because of the resulting 
encouragement-if the Vienna Talks on Mutual 
Reduction of Forces, Armaments and Associated 
Measures in Central Europe could at last be 
crowned with success. The German Democratic 
Republic and the other socialist participants 
have expressed readiness to reduce their forces 
in Central Europe and also their respective 
weaponry, on the basis of reciprocity. The NATO 
countries object to that. As has been mentioned 
here earlier, even unilateral advance concessions 
like the withdrawal of 20,000 Soviet troops and 
1,000 tanks from the German Democratic Republic 
have been answered by the other side with a 
build-up of its military potential and the 
announcement of plans to move the United States 
troops in the Federal Republic of Germany still 
closer to my country's border, that is, to the 
dividing line between the Warsaw Treaty and NATO 
countries.
62.	Whether in Vienna, Geneva or 
elsewhere-the proposals of the Western side are 
invariably aimed at gaining unilateral military 
advantages. This approach is a careless one, but 
ignoring that attitude would be even more 
careless.
63.	The policy of strength and the 
intensified arms build-up have resulted in an 
exacerbation of interna¬tional conflicts and 
encouraged aggressors to flout the right of 
peoples of self-determination.
64.	In the Middle East, another sovereign 
country, Lebanon, has become a victim of the 
aggressor. The Palestinian people and their 
legitimate representative, the Palestine 
Liberation Organization [PLO], are to be 
physically destroyed. It would be possible to put 
a stop to the genocide in Lebanon, to the still 
con¬tinuing systematic extermination of the 
Palestinian people patterned after the worst 
Fascist atrocities, quite simply by forcing 
Israel to comply with the relevant United Nations 
resolutions. In actual fact, however, the 
aggressor is receiving political and military 
support under an agreement on so-called strategic 
co-operation.
65.	Intrigues, lies, cynicism, brutality and 
terror -one would not believe it, but that is 
what makes up the internal posture of that 
regime. It is to be wel¬comed also that among the 
Israeli people themselves more and more forces 
are speaking out against this. Israel's leaders 
and those who support them here also at the 
United Nations cannot by any means absolve 
themselves from their guilt.
66.	The German Democratic Republic demands 
the immediate withdrawal of Israel's troops from 
Lebanon and from all other occupied Arab lands. 
Its support is for the Palestinian people who, 
under the leadership of the PLO, are fighting so 
courageously for self-determination and the 
establishment of a sovereign State of their own.
67.	The latest pertinent proposals of the 
Soviet Union point out the path towards a lasting 
solution of the Middle East conflict. They accord 
with the points considered by the Arab States at 
the Twelfth Arab Summit Conference in Fez to 
constitute the elements for a comprehensive 
settlement of the conflict.
68.	The time has long been ripe for 
compelling South Africa to end its illegal 
occupation of Namibia and to cease its aggression 
against Angola. AH relevant decisions of the 
United Nations, in particular Security Council 
resolution 435 (1978), must be complied with. At 
the same time, it is necessary-and the majority 
of States in the Organization will watch 
carefully- that effective steps be taken against 
all attempts to despoil the Nairobian people of 
their independence and their right to 
self-determination by means of neo-colonialist 
maneuvers. The German Democratic Republic is 
committed to a policy of steadfast solidarity 
with the South West Africa People's Organization 
and the Namibian people. As regards the People's 
Republic of Angola, which is the target of 
persistent acts of aggression by South Africa, my 
country is maintaining close links with it in 
accordance with a treaty of friendship and 
co-operation.
69.	Inside South Africa, the regime is 
intensifying its terrorism against the majority 
of the population Cannot be reformed. In the 
interests of humanity and peace, its roots must 
be tom out completely, so that it will disappear 
for ever. This calls imperatively for the 
immediate cessation of any kind of 
support-political, economic or military- extended 
to the South African regime by some Western 
countries and transnational corporations.
70.	States in the region of the Indian Ocean 
have been making great efforts to achieve the 
establishment of a zone of peace in that region. 
The German Democratic Republic is committed to a 
policy of promoting those efforts.
71.	On the other hand, the expanding 
imperialist military presence, the greed for 
bases and the im¬perialist war against the 
Democratic Republic of Afghanistan are making ^he 
situation still worse. The convening of a 
conference on the Indian Ocean must not be 
delayed any further if peace and security in that 
region are to be strengthened.
72.	In South-East Asia every attempt is being 
made to call in question the right of the 
Kampuchean people; to determine their own 
political status and to choose their own road to 
development. The methods employed range from 
direct intervention and economic and political 
pressure to the setting up of a so-called 
coali¬tion Government ' outside the country. This 
contrasts with the constructive proposals which 
the States of Indo-China have made for 
strengthening peace and co-operation in 
South-East Asia and which have our full approval.
73.	The German Democratic Republic also 
supports the proposals put forward by the 
Democratic People's Republic of Korea for the 
solution of the Korean question, including the 
demand for the withdrawal of the United States 
troops from South Korea.
74.	In the Caribbean and in Central America, 
on¬slaughts by imperialist forces on the freedom 
and independence of the peoples of that region 
are on the increase. In particular, a vote in the 
United States Senate of 11 August 1982, which is 
designed to open up possibilities for the use of 
military force against socialist Cuba, a member 
of the non-aligned movement, has resulted in a 
dangerous deterioration of the situa¬tion in the 
region and endangers world peace. The German 
Democratic Republic supports the efforts and 
constructive proposals by Cuba, Nicaragua and 
Mexico, made with a view to normalizing the 
atmo¬sphere in Central America and the Caribbean, 
and believe that they can lead to a more stable 
peace and enhanced security.
73. As regards the conflict in the South 
Atlantic, the German Democratic Republic favors a 
settlement based on the Charter of the United 
Nations and the resolution adopted at the 
Ministerial Meeting of the Co-coordinating Bureau 
of Non-Aligned Countries in Havana in June 1982.
76.	The German Democratic Republic reiterates 
once again from this rostrum that it feels 
strongly about the need to solve the question of 
Cyprus in accordance with the Charter and the 
pertinent United Nations resolutions aimed at 
maintaining the independence, sovereignty, 
territorial integrity and non-alignment of 
Cyprus. Indispensable prerequisites for such a 
settle¬ment are the withdrawal of all foreign 
troops from Cyprus and the cessation of all kinds 
of interference in the island country's internal 
affairs. A representa¬tive conference on Cyprus 
under United Nations auspices could, no doubt, 
help pave the way to a life in peace for the 
people of Cyprus.
77.	A world in which peoples can live 
together in peace needs the fostering and 
propagation of the great humanist ideas of 
international understanding. But warmongering and 
hatred against other peoples or races have 
already reappeared and are once more poisoning 
the international atmosphere. In fact, as a 
result of the politics of threats and resort to 
force, they find ever new breeding ground. If, as 
the Charter requires, such Fascist and 
neo-Fascist activities imperiling world peace are 
to be brought to an end, as they must be in the 
interest of peace, effective action by both the 
Organization and its Member States individually 
is imperative.
78.	So it is evident that the present 
international situation must worry the peoples. 
The danger of a thermonuclear war which is facing 
mankind lends ever greater urgency to the task of 
implementing the Soviet proposal to call a 
special series of meetings of the Security 
Council at the highest level.
79.	All States will have to make a choice. To 
opt for the policy of peaceful coexistence is to 
make a choice for life, for progress and for a 
peaceful future for man. This policy corresponds 
to the interests of the people of the German 
Democratic Republic and they will not deviate 
from that course. The German Democratic Republic 
will unswervingly continue the building of a 
socialist society and make every effort within 
the framework of the community of socialist 
States to advance the cause of peace, detente and 
international co-operation.
